TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-05-00389-CV



                                 Shauna Johnson, Appellant

                                               v.

               Texas Department of Family and Protective Services, Appellee



     FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
      NO. 205,242-B, HONORABLE CHARLES H. VAN ORDEN, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant Shauna Johnson filed her notice of appeal on April 22, 2005, and the

appellate record was filed on July 28, 2005. On September 8, 2005, the Clerk of this Court sent

Johnson notice that her brief was overdue and that her appeal would be dismissed for want of

prosecution if she did not respond to this Court by September 19, 2005. To date, appellant has not

responded to this Court’s notice. Accordingly, we dismiss the appeal for want of prosecution. Tex.

R. App. P. 42.3(b), (c).



                                             __________________________________________

                                             Jan P. Patterson, Justice

Before Justices B. A. Smith, Patterson and Puryear

Dismissed for Want of Prosecution

Filed: October 13, 2005